Citation Nr: 0807651	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-28 023	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to May 
1970; he served in Vietnam for approximately one year with a 
military occupational specialty (MOS) of clerk typist.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in San Juan, Puerto Rico that, in part, denied the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  The appellant has been diagnosed with PTSD.

2.  The appellant did not engage in combat with the enemy.

3.  The claimed in-service stressors have not been 
corroborated by service records or other credible, supporting 
evidence.

4.  The appellant does not have post-traumatic stress 
disorder (PTSD) due to his in-service experiences.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1101, 1154, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in July 2002 (prior to the initial AOJ decision in this 
matter).  These documents informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  In the July 2002 letters, the RO asked the appellant 
to provide specific information about his claimed Vietnam 
stressors and the RO informed the appellant about what was 
needed to establish entitlement to service connection.  The 
July 5, 2002 letter informed the appellant of what evidence 
was required to substantiate service connection claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was essentially asked to submit 
evidence and/or information in his possession to the AOJ.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed as to 
his PTSD service connection claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
medical and personnel records.  Private medical records were 
associated with the claims file and reviewed.  The appellant 
was afforded VA medical examinations.  The RO sent the 
appellant's information concerning stressors to the Center 
for Unit Records and Research (CURR).  The appellant was 
afforded the opportunity to present testimony at a personal 
hearing conducted at the RO in October 2004.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  In June 2005, the appellant 
submitted a written statement in which he declared that he 
did not have any further evidence to submit.  The appellant 
was given more than one year in which to submit evidence 
after the RO gave him notification of his rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did not advise the appellant of such 
information concerning ratings and effective dates, because 
the appellant's PTSD service connection claim is being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of service connection are 
not relevant.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  All relevant facts with respect to the service 
connection claim addressed in the decision below have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant and his spouse provided testimony at a personal 
hearing conducted at the RO in October 2004.  The appellant 
testified that he ran around like a crazy person at times 
while he was in Vietnam.  He said that he forgets things.  
The appellant also testified that he had been treated for a 
tumor in his head.  The appellant's spouse testified that she 
had known the appellant for seven years and that he had 
always been somewhat nervous during that time.  She said that 
the appellant doesn't understand anything and that he was 
losing his memory little by little.  She stated that the 
appellant had been diagnosed with PTSD at a VA facility in 
Florida.  She contended that the appellant had PTSD many 
years before he developed the brain tumor.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The diagnostic criteria, including those related to 
stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  

According to the current criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id. The occurrence of a stressor is an adjudicatory 
determination.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304.  

The holding in Gaines v. West, 11 Vet. App. 353 (1998), a 
case that supplemented the Cohen case, extends the current 
standard for adjudication of claims such as the appellant's 
on the merits by requiring that consideration be given to the 
reported participation in designated campaigns in the 
determination of whether the veteran engaged in combat with 
the enemy, in addition to an analysis of sworn testimony 
recalling combat events, the application of 38 U.S.C.A. 
§ 1154(b) regarding the need for corroboration, and a 
discussion of the application of the-benefit-of-the-doubt 
rule.  See Gaines, 11 Vet. App. at 358-60.

Initially, the Board notes that the veteran's service medical 
records are silent for any complaints of, diagnosis of, and 
treatment for PTSD.   There was no reference to any 
psychiatric complaints. 

Post-service, the appellant was treated at a VA facility for 
complaints of anxiety manifested by restlessness and sleep 
disturbances in January 1981.  The appellant was also noted 
to have family problems.  The clinical assessment was anxiety 
neurosis and family maladjustment.  There were also diagnoses 
of passive-aggressive personality disorder and marital 
maladjustment.  In January 1983, the appellant sought 
treatment for complaints of problems with sleep.  His wife 
described him as nervous, anxious, angry and aggressive.  He 
said that he had insomnia and frequent nightmares.  The Axis 
I diagnosis was generalized anxiety disorder; rule out PTSD.  
The appellant was subsequently evaluated in February 1983; he 
reported having nightmares in which he experienced combat 
situations.  The clinical assessment was PTSD.  

The evidence of record also includes private treatment 
records dated in 1983.  A June 1983 written statement from 
the appellant's private doctor indicates that the physician 
had treated the appellant since 1971, and that the treatment 
had always been for acute nervous anxiety and chronic 
insomnia.

A March 2000 report by a private neurologist states that the 
appellant had a ten-year history of a seizure disorder.  The 
neurologist noted that the appellant had undergone a 
stereotactic brain biopsy in August 1999 that revealed a 
possible astrocytoma.  The neurologist rendered a diagnosis 
of a right enlarging thalamic astrocytoma.  

A July 2002 VA mental health program consult note indicates 
that the appellant had been taking Restoril for the previous 
twenty years.  His wife reported that the appellant had had a 
"nervous breakdown" in 1983.  The appellant was noted to 
have developed memory problems and confusion five years 
previous due to the astrocytoma.  After undergoing a 
resection of that tumor, the appellant had developed some 
progressive neurological deficits, including visual loss and 
cognitive deficits.  After reviewing the appellant's history, 
including his report of participation in combat, the VA staff 
psychiatrist rendered a diagnosis of PTSD.  

The appellant underwent a VA examination in June 2004; the 
examiner reviewed the claims file.  The basic job of the 
appellant while in Vietnam was clerk typist.  The appellant 
was not able to describe or provide specific details about 
any traumatic incident in Vietnam.  Due to the appellant's 
brain tumor with resultant memory problems, he was unable to 
remember his experiences in Vietnam.  He reported that he had 
to perform guard duties in Vietnam, but that he was never in 
a combat situation.  The appellant worked for 30 years at the 
Post Office and then retired due to the brain tumor.  After 
reviewing the claims file and performing a clinical history 
and mental status examination, the VA examiner concluded that 
the appellant's mental disorder did not meet the DSM-IV 
criteria to establish a diagnosis of PTSD.  Because the 
examiner could not identify any signs/symptoms of PTSD or a 
definite extreme traumatic stressor, he was unable to 
establish a link between a stressor and the signs and 
symptoms of the appellant's mental disorder.  The examiner 
rendered a diagnosis of dementia, due to brain tumor 
(astrocytoma).  

VA treatment records, dated in May 2005, include no mention 
of PTSD.  The May and June 2005 psychiatric progress notes 
include diagnoses of organic personality syndrome and 
dementia associated with brain tumor, but not one of PTSD.

The appellant contends that he is entitled to service 
connection for PTSD based on experiences alleged to have 
occurred in Vietnam during service.  The appellant seems to 
claim that he is a combat veteran; however, the evidence of 
record does not reflect any combat participation.  Review of 
the appellant's service personnel records indicates that he 
served in Vietnam from May 24, 1969 to May 17, 1970, that he 
was attached to the I Corps Advisory Group, United States 
Military Assistance Command, Vietnam (USMACV) and that his 
Military Occupational Specialty (MOS) at that time was clerk 
typist.  He qualified for the bronze service star for the 
campaign designated as the Tet 1969 Counter-offensive 
(February 23, 1969 to June 8, 1969).  He was awarded the 
Bronze Star Medal for meritorious service in connection with 
military operations against a hostile force from May 1969 to 
April 1970.  However, there is no indication in the 
appellant's service personnel records that he participated in 
combat.

The Board has examined the record to ascertain whether there 
is any other event or events which may be construed as a 
claimed stressor.  However, there are no other alleged 
stressors described in the record, apart than the appellant's 
own vague statements about walking around with a rifle or two 
all of the time and the general stress he experienced in 
Vietnam.  In August 2002, the RO sent a request to CURR for 
investigation of the appellant's claimed stressors.  In a 
June 2003 letter, CURR responded and stated that there was 
insufficient information provided.  The appellant has been 
unable to provide any more specific information about his 
alleged stressors; his stressor statements therefore cannot 
be verified.

Because the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  However, the Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  His 
lay testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  

In this case, the appellant has not provided sufficient 
notice of any stressor that occurred.  Therefore, the Board 
concludes that the appellant's assertions alone are of 
insufficient probative value to meet the second element 
required to establish service connection for PTSD, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.  In view of the foregoing, the Board 
concludes that while a diagnosis of PTSD has been rendered by 
various medical professionals, a preponderance of the 
evidence is against this claim on the basis that verification 
of the alleged stressors has not been satisfied, for the 
reasons detailed above.

The Board has considered the appellant's statements that he 
has PTSD as a result of his service.  These statements are 
not competent evidence of a diagnosis of PTSD.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  Although 
diagnoses of PTSD are of record, there is no evidence of 
record corroborating that any in-service stressors actually 
occurred, and there are no specific details of record 
indicating that any stressors could be verified by competent 
evidence.  Accordingly, service connection for PTSD is not 
warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's PTSD 
service connection claim.  Because the preponderance of the 
evidence is against this service connection claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

The claim for service connection for PTSD is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


